Title: To Thomas Jefferson from Hugh Henry Brackenridge, 30 January 1801
From: Brackenridge, Hugh Henry
To: Jefferson, Thomas



Dear Sir
Pittsburg 30th. January 1801.

In my absence, your letter acknowledging the receipt of mine relative to the Appendix to your Notes on Virginia, came to hand, and was opened by Mrs. Brackenridge, as directed with regard to all letters, that should any of them require it, they might be forwarded to me, or laid by till my return. The letter containing nothing of a private nature, she permitted a Gentleman the Physician of the family who was present to read it. Information had arrived by the same post to many persons of the only political fact which the letter mentioned, the probable equality of votes for President and Vice President. The Gentleman had not thought it of any consequence his mentioning that the same information had come to me in a letter from Mr. Jefferson himself. I should not have thought it improper had I been at home to have mentioned the contents. For so far from discovering any concern at the equality of votes, it is observed that in the choice of either there will be a republican President. But you see the discoloring that it has received here and at the seat of government. It will be a proof of the indelicacy of the ex-federalists of this place to seize upon so trivial a circumstance and their disingenuity and want of candor in misrepresenting. Ex his disce omnia. I have taken notice of the paragraph in the federal gazette, and have observed upon it with a view to explain and repel what may have been intended.
It was considered by the adversaries as an object of great moment to prevent confidence or correspondence on your part with me lest my representations might affect arrangements of office in this country under your administration having found to their cost the effect of it with the Governor of the State in his arrangements in the Western Country. They were apprehensive that I would be more active in this respect than I had intended to be, & counted more upon what I might be able to do than I myself had ever supposed in my power. The fact is I had sufficiently seen and felt the weight of a knot or junto of persons at this place in the late and present administration, in the appointment  of officers for the State and for the Union, and with the great mass of the people wished to see it diminished, and unless in the case of an usurpation of power, that, without me, will be done. I had said in my last that I did not wish to solicit any thing like a correspondence, though I might on my part give occasional information, yet as my wife has been hurt at the use that has been made of opening the letter, and as the malignity of others would be gratified by supposing the object accomplished, it might not be amiss should you think it proper or have leisure, after the matter of presidency is settled to address a letter to me, should it contain but a News Paper. It will have the effect of giving me consequence and power to support myself and my friends in this Country.
It had been my intention ere this time to have removed to a midland situation in Pennsylvania. But it is thought that the republican cause in the State requires my residence here some time longer, at least until after the next election of Governor. It is a post of danger to me and to my family from active and vigilant calumny, but I feel a fortitude to encounter it. The giving the paper at this place a footing is a great object.
James Ross is said to have written by the last mail that Jefferson will be president. It would therefore seem the usurpation is abandoned, and the conspiracy to spite the republicans as they term it by making Mr. Burr President whom they only meant as Vice President.
I am with the greatest respect Your Most Obedient Humble Servant.

H H Brackenridge

